Citation Nr: 0507253	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for anterior wedging 
of T-12 vertebra, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for chronic low 
back strain; and denied an increased rating for anterior 
wedging of T-12 vertebra.  

The Board notes that in a January 2001 rating decision, the 
RO also denied the veteran's claims for increased ratings for 
his service-connected back disabilities.  He was informed of 
the determination by a VA letter dated February 12, 2001.  On 
February 8, 2002, the RO received a VA Form 21-4138 from the 
veteran.  In that document, he stated "I am writing this 
letter to request an increase in my service-connected rating 
for back strain and limited motion in dorsal spine."  The 
Board notes that, although this document was received within 
one year of the date of notice of the January 2001 rating 
decision, it was appropriately found to be a new claim rather 
than a notice of disagreement with the January 2001 rating 
because it did not express dissatisfaction or disagreement 
with the January 2001 determination.  See 38 C.F.R. § 20.201 
(2004) (A written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with the 
determination and a desire for appellate review).  Further, 
even if the VA recognizes the February 8, 2002 communication 
as a notice of disagreement with the January 2001 rating 
decision, a substantive appeal was not received within 60 
days of issuance of the statement of the case in November 
2002.  As such, there was no appeal timely completed as to 
the January 2001 rating decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's chronic low back strain is manifested by 
severe limitation of motion of the lumbar spine.  

3.  The veteran's anterior wedging of T-12 vertebra is 
manifested by no more than severe limitation of motion of the 
dorsal spine.  


CONCLUSIONS OF LAW

1.  A criteria for a rating in excess of 40 percent for 
chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5237 (2004).  

2.  A criteria for a rating in excess of 10 percent for 
anterior wedging of T-12 vertebra have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (as in effect prior to 
September 26, 2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in July 2002 and October 2003 apprised the 
veteran of the information and evidence necessary to 
substantiate his claims for increased ratings for his 
service-connected back disabilities.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his is behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  In the present case, the veteran's 
claim was initially adjudicated in August 2002, after the 
VCAA notice letter had been sent in July 2002.  Hence, there 
has been no Pelegrini II violation.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The veteran was provided every opportunity to identify and 
submit evidence in support of his claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the veteran is 
harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
reports, and VA examination reports.  He has not identified 
any pertinent evidence that has not been obtained that is 
necessary to the adjudication of the issues addressed in this 
decision.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to the 
claims.  As such, the Board finds VA's duty to assist in this 
case has been met.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



II.  Increased Ratings

Relevant Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2004).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (2004).  

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The veteran's service-connected chronic low back strain is 
currently rated 40 percent disabling pursuant to Diagnostic 
Code 5295.  The service-connected mild anterior wedging of T-
12 vertebra is currently rated 10 percent disabling pursuant 
to Diagnostic Code 5291.  The regulations governing the 
evaluation of back disabilities were amended during the 
course of the veteran's appeal, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including vertebral fracture or dislocation under Diagnostic 
Code 5235, lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect from September 26, 2003)).  

Prior to September 26, 2003, Diagnostic Code 5295, which 
pertained to lumbosacral strain, provided a 20 percent rating 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).  Severe limitation of motion of the 
lumbosacral spine also warranted a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior 
to September 26, 2003).  This is the highest rating available 
under either of those Diagnostic Codes.  

Prior to September 26, 2003, Diagnostic Code 5291, provided a 
maximum 10 percent rating for limitation of motion of the 
dorsal spine that was either moderate or severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (as in effect prior to 
September 26, 2003).  Favorable ankylosis of the dorsal spine 
was assigned a 20 percent rating.  Unfavorable ankylosis of 
the dorsal spine warranted a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (as in effect prior to 
September 26, 2003).  

Prior to September 23, 2002, Diagnostic Code 5293, which 
pertained to intervertebral disc syndrome, allowed a maximum 
60 percent rating, provided there was pronounced disc 
disease, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002).  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, intervertebral disc 
syndrome may be rated either on the basis of the total 
duration of incapacitating episodes, over the past 12 months, 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  A 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In the most recent version, the diagnostic code was 
redesignated as Diagnostic Code 5243.  

Note (1) to the Diagnostic Code 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following:  

Unfavorable ankylosis of the entire spine ............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................					40 
percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine .................	
				30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis ......	
		20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............			10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

The veteran was notified of the changes by the RO by way of a 
supplemental statement of the case issued in October 2003.  
The RO also applied the change in regulations in adjudicating 
the veteran's claim.  As the veteran has been apprised of the 
new regulations and afforded an opportunity to comment or 
submit additional evidence on his behalf, there is no 
prejudice to the veteran in the Board's review of his claim 
under the three sets of criteria.  See Bernard, supra.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Factual Background

The veteran's service medical records reveal that he 
sustained a back injury in February 1975.  He was treated 
periodically throughout his service for low back pain.  Upon 
separation examination, he was diagnosed with low back 
syndrome with pain.  

In a March 1978 rating decision, the RO granted service 
connection for chronic low back strain and assigned a 10 
percent rating effective July 22, 1977.  

In a June 1990 rating decision, the RO granted a 20 percent 
rating for chronic low back strain, effective February 5, 
1990.  The veteran appealed this determination to the Board.  

Upon VA examination in March 1994, the veteran demonstrated 
increased tightness in the paralumbar muscles on the right as 
opposed to the left.  It was noted that he made very poor 
efforts on certain test movements.  Forward flexion was to 
80 degrees; backward extension to 0 degrees; left lateral 
flexion to 15 degrees; and right lateral flexion to neutral 
only.  On straight-leg raising, he complained of pain 
shooting up his legs toward his back.  The diagnosis was 
mechanical low back pain.  The examiner commented that there 
were no neurological findings on examination.  

Upon VA examination in July 1995, the examiner noted the 
veteran's complaints of back pain, but stated that 
neurological symptoms involving the lower legs were not 
documented on clinical evaluation.  
Subsequently, in an August 1995 rating decision, the RO 
granted a 40 percent rating for chronic low back strain, 
effective February 5, 1990.  In September 1995, he indicated 
that he was satisfied with that rating and withdrew his 
appeal on the matter.  

In an addendum statement dated in February 1997, a VA 
examiner stated that he reviewed the veteran's X-ray jacket, 
which included films dated as far back as June 1980.  All the 
films revealed the mild wedging of the superior endplate of 
the T12 vertebra.  The wedging had not changed over time.  

In a May 1997 rating decision, the RO granted service 
connection for mild anterior wedging of T-12 vertebra and 
assigned a noncompensable rating, effective August 30, 1994.  
The veteran filed a notice of disagreement with the 
noncompensable rating.  

Upon VA examination in July 1997, the veteran complained of 
pain that extended from his upper thoracic region to the mid-
thoracic region and down the lumbar spine.  He also reported 
pain radiating down both legs with occasional numbness.  It 
was noted that an MRI confirmed the presence of wedging at T-
12 and the presence of disc problems at L4-L5 and L3-L4.  
Clinical evaluation revealed there were no kyphotic areas 
involving the thoracic or lumbar spine.  There was tenderness 
on palpation.  Thoracolumbar motion revealed forward flexion 
to 70 degrees; extension to 10 degrees; lateral flexion to 10 
degrees in both planes.  He reported pain on motion.  Deep 
tendon reflexes were 2+ and symmetrical.  Straight-leg 
raising resulted in pain in the lower back only and tightness 
involving the posterior aspect of the knees.  There were no 
radicular symptoms and no motor deficits.  

In a September 1997 rating decision, the RO granted a 10 
percent rating for mild anterior wedging of T-12 vertebra, 
effective August 30, 1994.  At the time, he was also provided 
with a statement of the case pertaining to the issue.  
However, he did not file a substantive appeal.  Hence, the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2004).

In November 1998, the veteran filed a claim for an increased 
rating for his service-connected back disabilities.  In an 
October 2000 statement, he reported that he now suffered from 
bilateral radiculopathy with disc bulging and severe pain 
causing significant functional loss.  

In a January 2001 rating decision, the RO denied the claims 
for increased ratings for the service-connected chronic low 
back strain and mild anterior wedging of T-12 vertebra.  As 
discussed in the Introduction above, the veteran did not 
timely complete an appeal of this determination.  Hence, it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2004).

The veteran filed another claim for increased ratings for his 
service-connected back disabilities that was received by the 
RO in February 2002.  

An MRI dated in September 2000 showed bulging at L2-3, L3-4, 
L4-5, and L5-S1.  The S1 nerve roots were not significantly 
compressed.  At T11-12 and T12-L1, there was no significant 
disc bulge or canal stenosis but there was mild facet 
degeneration.  The impression was mild degenerative changes 
of the discs and facet joints but without significant 
stenosis or root impingement.  

Upon VA examination in November 2000, the veteran reported 
constant low back pain radiating to his feet on a daily 
basis.  Precipitating factors included lifting, standing, 
driving, and sitting.  He had epidural injections in the past 
with some relief.  He used back braces and supports.  He had 
no surgeries.  Clinical evaluation revealed a straight-leg 
raise on the right and left to 50 degrees, which he stated 
caused him to have pain in his lower back.  However, he did 
not have any radicular symptoms with straight-leg raising 
testing.  Range of motion was forward flexion to 45 degrees; 
extension to 5 degrees.  He stopped at these points because 
of pain.  However, the examiner noted that there was no 
objective evidence of any spasm, weakness, or tenderness to 
the lumbar spine, and no fixed postural deformity.  Muscles 
of the back appeared to be within normal limits.  Deep tendon 
reflexes were normal and there was no evidence of any 
decreased sensation in the lower extremities.  There was no 
evidence of any motor weakness in the quadriceps, hamstrings, 
ankle dorsiflexion and plantar flexion, and extensor toe 
function.  The examiner reviewed the September 2000 MRI.  The 
clinical diagnosis was chronic lumbosacral strain.  He 
commented that the veteran primarily had mechanical back pain 
syndrome.  

VA outpatient treatment reports dated from August 2001 to 
December 2001 indicate that the veteran was seen for 
complaints of back pain.  In August 2001, the assessment was 
exacerbation of chronic back pain possibly due to heavy 
lifting.  He was advised to stay home from work the next day 
or two so he could take the muscle relaxants.  In December 
2001, he received a facet injection.  It was noted that EMG 
findings were consistent with bilateral lower extremity 
sensorimotor neuropathy, left S1 radiculopathy.  

On VA examination in July 2002, the veteran reported 
persistent back pain.  Physical examination revealed that the 
thoracic and lumbar spine areas were grossly non-tender to 
palpation, and that alignment was within normal limits.  
Forward flexion was to 30 degrees; extension to 5 degrees; 
and lateral bending to 25 degrees, bilaterally.  He was able 
to heel and toe walk with some difficulty.  Sensation was 
intact to light touch in all areas.  Strength was 5-/5 but 
symmetrical.  Straight-leg raising was negative.  There was 
no clonus, Patrick's test was negative.  He had 1+patella and 
2+ Achilles reflexes with down going toes.  X-rays showed 
overall gross normal alignment and minimal degenerative 
changes in the lower lumbar spine in the form of anterior 
osteophytes.  The impression was mechanical low back pain.  

A.  Chronic Low Back Strain

As noted above, a 40 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the lumbar 
spine under Diagnostic Code 5292 or lumbosacral strain under 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  Consequently, the veteran may not be granted an 
increased rating for this disability under the old rating 
criteria.  Further, even with consideration of the veteran's 
complaints of pain, pursuant to 38 C.F.R. §§4.40, 4.45, and 
Deluca, supra, the medical reports discussed above do not 
show that the veteran's entire thoracolumbar spine is 
unfavorably ankylosed.  He was able for perform range of 
motion exercises and demonstrated forward flexion, backward 
extension, and lateral extension, bilaterally.  Therefore, 
the Board also finds that he has not met the criteria for a 
50 percent rating under the new general rating formula for 
diseases and injuries of the spine (as in effect from 
September 26, 2003).  

Moreover, the veteran has not been diagnosed with 
intervertebral disc syndrome.  Hence, a rating may not be 
assigned utilizing Diagnostic Codes 5293 or 5243.  Although 
it has been shown that the veteran has some bulging in the 
discs in his lumbar spine, and he has complained of pain 
radiating down into the lower extremities, he has 
consistently been diagnosed with low back strain, not disc 
disease.  Therefore, the Board finds that a higher 60 percent 
rating under Diagnostic Code 5293, for intervertebral disc 
syndrome, as it existed prior to September 23, 2002, is not 
warranted.  Specifically, there is no evidence of pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002).  Similarly, 
there is no clinical evidence reflecting that the veteran has 
had incapacitating episodes for a total duration of at least 
six weeks during the past 12 months, at any time during the 
rating period to warrant a 60 percent rating pursuant to 
Diagnostic Code 5243 (as in effect from September 23, 2002).  

The Board has also considered whether an increased evaluation 
is warranted for the veteran's chronic low back strain on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that it has 
resulted in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the 
condition ever has required frequent hospitalization, or that 
the low back strain alone markedly interferes with employment 
so as to render impractical the application of schedular 
standards.  Accordingly, an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2004).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for the 
service-connected chronic low back strain under either the 
relevant old or new rating criteria.  Therefore, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  



B.  Mild Anterior Wedging of T-12 Vertebra

As noted above, a 10 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the dorsal 
spine under Diagnostic Code 5291 (as in effect prior to 
September 26, 2003).  Consequently, the veteran may not be 
granted an increased rating based upon complaints of pain 
pursuant to 38 C.F.R. §§4.40, 4.45, and Deluca, supra.  See 
Johnston, supra.  Moreover, the clinical evidence discussed 
above does not show that his dorsal spine is ankylosed.  
Therefore, an increased rating pursuant to Diagnostic Code 
5288 is also not warranted.  

With regard to the new rating criteria, the Board observes 
that there is no Diagnostic Code that specifically pertains 
to the dorsal spine.  Under the new general rating formula 
for diseases and injuries of the spine, the lumbar and dorsal 
spines are now considered together as the thoracolumbar 
spine, and the disability ratings are now assigned based on 
the degree of limitation of motion for this entire aspect of 
the spine.  Hence, it would appear that under the new rating 
criteria, the veteran would not even be granted a separate 
rating for his anterior wedging of T-12 vertebra, based on 
limitation of motion, because it would result in pyramiding, 
pursuant to 38 C.F.R. § 4.14 (2004), in light of the 
evaluation assigned for his service-connected low back 
strain.  As such, the Board finds that an increased rating 
may also not be granted under the new rating criteria.  

The Board has considered whether an increased evaluation is 
warranted for the veteran's anterior wedging of T-12 vertebra 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the evidence of record does not demonstrate that it 
has resulted in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the 
condition ever has required frequent hospitalization, or that 
the disability alone markedly interferes with employment so 
as to render impractical the application of schedular 
standards.  Accordingly, an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2004).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for the 
service-connected anterior wedging of T-12 vertebra under 
either the old or new rating criteria.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.


ORDER

An increased rating for chronic low back strain is denied. 

An increased rating for mild anterior wedging of T-12 
vertebra is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


